F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           June 7, 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    EDWARD RONWIN,

                Plaintiff - Appellant,

    v.                                                   No. 04-1412
                                                  (D.C. No. 03-N-1528 (OES))
    ALLSTATE INSURANCE                                     (D. Colo.)
    COMPANY, an Illinois corporation;
    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY, an Illinois corporation;
    DAVID LAWSER; TERRI RENE
    SNYDER; CITY OF FORT COLLINS,
    a municipality; HEIDI NASH,

                Defendants - Appellees.




                             ORDER AND JUDGMENT           *




Before BRISCOE , ANDERSON , and BRORBY , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Edward Ronwin, appearing pro se, appeals from the district court’s order

granting the appellees’ motions to dismiss and denying his motion for sanctions.

The district court determined that Allstate Insurance Company, State Farm Mutual

Automobile Insurance Company, David Lawser and Terri Rene Snyder

(collectively “Insurance Defendants”) were entitled to immunity from Ronwin’s

state law claims under Colo. Rev. Stat. § 10–4-607 and that Ronwin had failed to

state a claim on his Racketeer Influenced and Corrupt Organizations Act (RICO)

claim against the Insurance Defendants and his 42 U.S.C. § 1983 claim against

defendants Snyder, Heidi Nash and the City of Fort Collins.

       We review de novo a district court’s dismissal for failure to state a claim

under Fed. R. Civ. P. 12(b)(6).   Sutton v. Utah State Sch. for the Deaf & Blind   ,

173 F.3d 1226, 1236 (10th Cir. 1999). We review for abuse of discretion the

district court’s denial of a motion for sanctions under Fed. R. Civ. P. 11.

Burkhart ex rel. Meeks v. Kinsley Bank   , 852 F.2d 512, 515 (10th Cir. 1988).

       Having reviewed the briefs, the record, and the applicable law pursuant to

these standards, we conclude that the district court correctly decided this case.

We therefore AFFIRM the judgment for substantially the same reasons stated in

the district court’s order dated September 30, 2004 (adopting the magistrate


                                           -2-
judge’s recommendations dated September 29, 2004). Ronwin’s Motion for

Permission to Include Two Items in the Addendum of Appellant’s Opening Brief

is DENIED. Pursuant to our authority in Fed. R. App. P. 38, we ORDER Ronwin

to SHOW CAUSE in writing within twenty days of the date of this order and

judgment why he should not be sanctioned for filing a frivolous appeal.



                                                   Entered for the Court



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                        -3-